Exhibit 10.29

 

TELETECH HOLDINGS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of [DATE] (the “Grant Date”) by and between TeleTech
Holdings, Inc., a Delaware corporation (the “Company”) and [NAME] (the
“Grantee”).

 

This Agreement is governed by the terms of the TeleTech Holdings, Inc. 2010
Equity Incentive Plan (the “Plan”) pursuant to which the Company may grant
awards of Restricted Stock Units (“RSUs”) to Eligible Individuals, including
employees, directors and consultants of the Company and its Affiliates
(together, “TeleTech”).  Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan. The terms and provisions of the
Plan as they may be amended from time to time are incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

The parties agree to be legally bound by this Agreement, and in exchange for
sufficient consideration, the adequacy of which is not in question, agree as
follows:

 

1.                          GRANT OF RSUS. Pursuant to the Plan, the Company
grants to the Grantee an RSU award in the amount of US$[DOLLAR AMOUNT], which
represents [NO. OF SHARES] shares of Common Stock of the Company at fair market
value as of market close on the Grant Date (rounded up or down to a whole number
of shares) and on the terms and conditions provided in this Agreement and the
Plan (“RSU Award”).

 

2.                          CONSIDERATION. The grant of this RSU Award is in
consideration of the services to be rendered by the Grantee to TeleTech during
the restricted period and for other covenants provided in this Agreement.

 

3.                          RESTRICTED PERIOD; VESTING. Except as otherwise
provided in the Plan and the Agreement and provided that the Grantee provides
continuous services to TeleTech through each applicable vesting date, the RSUs
will vest and the corresponding shares of Common Stock of the Company (or cash
equivalent) will be issued in accordance with the following schedule:

 

VESTING DATE

 

COMMON STOCK TO VEST

 

 

 

[DATE]

 

25% RSUs to vest on this vesting date

 

 

 

[DATE]

 

25% RSUs to vest on this vesting date

 

 

 

[DATE]

 

25% RSUs to vest on this vesting date

 

 

 

[DATE]

 

25% RSUs to vest on this vesting date

 

--------------------------------------------------------------------------------


 

The period during which the RSUs remain unvested and forfeitable is referred to
as the “Restricted Period”.

 

a.             The unvested portion of the RSU Award shall be forfeited
immediately upon the termination of the Grantee’s services to TeleTech for any
reason, including separation, death, disability or any other reason where the
Grantee no longer is providing services to TeleTech, and the Company nor its
Affiliates shall have any further obligations to the Grantee under this
Agreement for such forfeited RSUs.

 

b.            Pursuant to the delegation of the Compensation Committee of the
Board, the executive leadership team of the Company (the “Executive Committee”),
in its sole discretion, shall have the authority to determine the effect of all
matters and questions with respect to Grantee’s termination of affiliation with
TeleTech and whether continuous services are being provided as these matters
relate to RSU Award vesting, including, without limitation, the question of
whether a termination of service has occurred, whether a leave of absence or
disability constitute a termination of service and other similar questions.

 

c.             For purposes of the Plan and this Agreement, a Grantee’s status
as an employee, director or consultant of TeleTech shall be deemed to be
terminated in the event that the Company’s subsidiary employing or contracting
with such Grantee ceases to be a Company subsidiary following any merger, sale
of stock or other corporate transaction or event (including, without limitation,
a spin-off).

 

4.                          RESTRICTIONS. Subject to any exceptions set forth in
this Agreement or the Plan, during the Restricted Period, the unvested portion
of the RSU Award and any related rights may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee. Any
attempt to assign, alienate, pledge, attach, sell or transfer or encumber the
RSU Award or its related rights during the Restricted Period shall be
ineffective and, if any such attempt is made, the RSU Award will be forfeited by
the Grantee and all of the Grantee’s rights under the Plan and this Agreement
shall immediately terminate without any payment or consideration by TeleTech.

 

5.                          NO RIGHT TO CONTINUED SERVICE. Neither the Plan nor
this Agreement shall confer upon the Grantee any right to be retained in any
position, as an employee, consultant or director of TeleTech. Further, nothing
in the Plan or this Agreement shall be construed to limit the discretion of
TeleTech to terminate the Grantee’s services (employment or otherwise) at any
time, with or without cause.

 

6.                          ADJUSTMENTS.  Subject to the sole discretion of the
Board of Directors, TeleTech may, with respect to any vested RSUs that have not
been settled pursuant to the Plan, make any adjustments necessary to prevent
accretion, or to protect against dilution, in the number and kind of shares that
may be used to settle vested RSUs in the event of a change in the corporate
structure or shares of TeleTech;  provided, however, that no adjustment shall be
made for the issuance of preferred stock of TeleTech or the conversion of
convertible

 

--------------------------------------------------------------------------------


 

preferred stock of TeleTech.  For purposes of this Section 6, a change in the
corporate structure or shares of TeleTech includes, without limitation, any
change resulting from a recapitalization, stock split, stock dividend,
consolidation, rights offering, spin-off, reorganization or liquidation, and any
transaction in which shares of Common Stock are changed into or exchanged for a
different number or kind of shares of stock or other securities of TeleTech or
another entity.

 

7.                          TAX LIABILITY AND WITHHOLDING.  The Grantee shall be
required to pay, and the Company or its administrator shall have the right to
deduct from any compensation paid to the Grantee pursuant to the Plan and the
RSU Award, the amount of any required withholding taxes applicable upon the
vesting of the RSU Award or the issuance of the Common Stock of the Company (or
cash equivalent) and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes.

 

8.                            NON-COMPETITION AND NON-SOLICITATION.

 

8.1                   In consideration of the RSU Award, the Grantee agrees and
covenants during the term of his/her affiliation with TeleTech (employment or
otherwise) and for twelve (12) months thereafter not to:

 

a.             Non-Compete Undertaking. Work or otherwise contribute his/her
knowledge, directly or indirectly, in whole or in part, as an employee, officer,
owner, manager, advisor, consultant, agent, partner, director, significant
shareholder (i.e. a shareholder holding more than 5% of outstanding equity in
any such entity), volunteer, intern or in any other similar capacity anywhere in
the world to a business entity engaged in the same or substantially similar
business as the Company, its subsidiaries and affiliates, including entities
engaged in the full life cycle of customer strategy, analytics-driven,
technology-enabled customer engagement management solutions from customer
engagement strategy consulting, to technology and analytics driven customer
acquisition to technology solution development and integration to business
process outsourcing customer care (collectively, “TeleTech Business”).  The
Non-Compete Undertaking shall apply throughout, and shall be limited by, the
territory where the Grantee performs services for TeleTech in connection with
which the RSU Award was made.  For the avoidance of doubt, the term ‘performs
services for’ shall not be limited to ‘works at’ or any other limitation
delineating where the Grantee performs the actual services, but instead shall be
related to the entire territory where the Company benefits and is reasonable to
expect to benefit from the Grantee’s services.

 

b.            Employee Non-Solicitation Undertaking. Solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment, directly or
indirectly, of any then current employee of the Company or its subsidiaries and
affiliates; and

 

--------------------------------------------------------------------------------


 

c.             Client Non-Solicitation Undertaking. Solicit or interfere with
business relationships between the Company and its current and prospective
(currently actively pursued) clients of the Company or any of its subsidiaries
and affiliates for purposes of offering or accepting goods or services similar
to or competitive with those offered by the Company or any of its subsidiaries
and affiliates.

 

8.2                  If the Grantee breaches any of the covenants and
undertakings set forth in this Section 8:

 

a.             All unvested RSU Awards shall be immediately forfeited and
cancelled;

 

b.            He/she and those who aid him/her in such breach shall be liable
for all costs and business losses including any damages and out of pocket
expenses associated with or resulting from such breach; and

 

c.             The Grantee hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief.

 

8.3                  ACKNOWLEDGEMENTS.

 

a.             Grantee acknowledges that the non-competition and
non-solicitation provisions above are fair and reasonable with respect to their
scope and duration given the Grantee’s position with TeleTech and the impact
such activities would have on the TeleTech Business.

 

b.            Grantee further acknowledges that the geographic restriction on
competition in this Section 8 is fair and reasonable, given the nature and
geographic scope of the TeleTech Business, the investment of capital and
resources by Company to develop its business operations, and the nature of
Grantee’s position with TeleTech.

 

c.             Grantee also acknowledges that while employed or otherwise
affiliated with TeleTech, Grantee has access to proprietary and unique trade
secret information that would be valuable or useful to Company’s competitors and
that Grantee will also have access to Company’s valuable customer relationships
and thus acknowledges that the restrictions on Grantee’s future employment and
business activities in TeleTech’s industry as set forth in this Section 8 are
fair and reasonable.

 

d.            Grantee acknowledges and is prepared for the possibility that
Grantee’s standard of living may be reduced during the non-competition and/or
non-solicitation period and assumes and accepts any risk associated with that
possibility, and further

 

--------------------------------------------------------------------------------


 

acknowledges that any such drop in Grantee’s standard of living does not
constitute undue hardship.

 

9.                            Compliance with Law. The issuance and transfer of
shares of Common Stock of the Company upon the vesting of the RSU Award shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. No shares of Common Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its legal counsel. The Grantee understands that the Company is under
no obligation to register the shares of Common Stock with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.

 

10.                     EQUITY HOLDING GUIDELINES.  Some Grantees may be subject
to the TeleTech executive Stock Ownership Guidelines, attached to this Agreement
and incorporated within it by reference as Appendix A.  If in your role you are
subject to the Stock Ownership Guidelines, by signing below you (a) confirm that
you are (i) aware of the Company’s expectations with respect to your equity
holdings in the Company, (ii) the time you have to honor these expectations and
(iii) how the Company envisions that you reach the appropriate holding levels;
and (b) hereby agree to exercise best efforts to meet such expectations.

 

11.                     DATA PRIVACY.  Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of Grantee’s personal data as described in this Agreement and any
other RSU grant materials by and among, as applicable, the Grantee’s employer,
TeleTech and its other Affiliates for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.  Grantee
understands that TeleTech and the employer may hold certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in TeleTech, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.

 

Grantee understands that Data will be transferred to Bank of America, Merrill
Lynch or such other stock plan service provider as may be selected by TeleTech
in the future, which is assisting TeleTech with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Grantee’s country.  Grantee understands that
if he or she resides outside the United States, he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human

 

--------------------------------------------------------------------------------


 

resources representative.  Grantee authorizes TeleTech, Bank of America, Merrill
Lynch and any other possible recipients which may assist TeleTech (presently or
in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan.  Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan.  Grantee understands if he or she resides outside the
United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative.  Further, Grantee understands that he or she is providing the
consents herein on a purely voluntary basis.  If Grantee does not consent, or if
Grantee later seeks to revoke his or her consent, his or her employment status
or service and career with the employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Grantee’s consent is that
TeleTech would not be able to grant Grantee RSUs or other equity awards or
administer or maintain such awards.  Therefore, Grantee understands that
refusing or withdrawing his or her consent may affect Grantee’s ability to
participate in the Plan.  For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understands that he or she
may contact his or her local human capital representative.

 

12.                     GOVERNING LAW AND DISPUTE RESOLUTION.

 

a.             Governing Law. This Agreement will be construed and interpreted
in accordance with the laws of the State of Delaware without regard to conflict
of law principles.

 

b.            Disputes.  The parties agree that any action arising from or
relating in any way to this Agreement or the Plan shall be resolved and tried in
the state or federal courts situated in Denver, Colorado. The parties consent to
jurisdiction and venue of those courts to the greatest extent allowed by law.

 

In this regard, the Grantee acknowledges and admits to all or a combination of
several following substantial contacts with Colorado:  (i) Grantee is employed,
provides services for or otherwise is affiliated with a legal entity
headquartered in the state of Colorado; (ii) Grantee receives the compensation
in a form of checks or wire transfers that are drawn either directly or
indirectly, from bank accounts in Colorado; (iii) Grantee regularly interacts
with, contacts and is contacted by other TeleTech employees and executives in
Colorado; (iii) Grantee either routinely travels to or attends business meetings
in Colorado; and (iv) Grantee receives substantial compensation and benefits as
a result of TeleTech being a corporation headquartered in and subject to the
laws of Colorado.  Based on these and other contacts, the Grantee acknowledges
that he/she could reasonably be subject to the laws of Colorado.

 

--------------------------------------------------------------------------------


 

c.             Attorneys fees. The party that substantially prevails in any
action to enforce any provision of this Agreement shall recover all reasonable
costs and attorneys’ fees incurred in connection with the action.

 

13.                              ADMINISTRATION OF THE AGREEMENT AND AWARDS.

 

a.             Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

 

b.            Settlement of Vested RSUs. RSUs subject to an RSU Award shall be
settled pursuant to the terms of the Plan, in stock or cash, as soon as
reasonably practicable following the vesting thereof, but in no event later than
March 15 of the calendar year following the year in which the RSUs vest.

 

c.             Amendment. The Company has the right to amend, suspend, or cancel
the unvested RSUs granted hereunder, prospectively; provided that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent, and to the extent the RSUs hereby
granted are not yet vested and the Grantee is not in breach of the Agreement,
the Company shall provide a substitute instrument of equal value and no less
favorable terms in exchange for amended, altered, suspended, discontinued or
canceled RSUs.

 

d.            Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the RSUs may be transferred by will or the laws of descent or
distribution.

 

e.             Discretionary Nature of All Future Awards. This RSU Award is
voluntary and occasional and does not create any contractual, statutory or other
right to receive future RSU Awards, or benefits in lieu of RSUs, even if the
RSUs have been granted in the past.  Future Awards, if any, will be at the sole
discretion of the Company.

 

f.               No Impact on Other Benefits. The value of the Grantee’s
Restricted Stock is not part of his/her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

 

14.                              CHANGE OF CONTROL PROVISIONS. This RSU Award is
subject to the Change of Control rights and entitlements as further referenced
in Appendix B to this Agreement.

 

15.                              CONFIDENTIALITY.  Grantee agrees not to
disclose, directly or indirectly, to any other employee, director or consultant
of TeleTech or an Affiliate and to keep confidential all

 

--------------------------------------------------------------------------------


 

information related to any Awards granted to Grantee, pursuant to the Plan,
including the amount of any such Award and its vesting schedule.

 

16.                     SEVERABILITY AND ENTIRETY.  The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

The Agreement (including the Plan) constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements, oral or written, between the Company and Grantee
relating to Grantee’s entitlement to RSUs or similar benefits, under the Plan.

 

17.                     COUNTERPARTS. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

18.                     ACCEPTANCE. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement. The Grantee has read and understands its
terms and provisions, and accepts the RSU Award subject to the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the grant or vesting of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such grant, vesting or disposition.

 

The parties have executed this Agreement as of the date first above written.

 

TeleTech Holdings, Inc.

 

 

 

 

 

By:

Regina Paolillo

 

 

Chief Financial Officer

 

 

 

 

 

[NAME] (Grantee)

 

 

--------------------------------------------------------------------------------